In a child protective proceeding pursuant to Family Court Act article 10, the intervenor mother appeals, as limited by her brief, from so much of an order of disposition of the Family Court, Queens County (Hunt, J.), dated February 20, 2003, as, after a dispositional hearing, returned the subject child to the custody of the respondent-respondent Michael W, the child’s father, and the respondent-respondent Lucy C., the child’s stepmother, under the supervision of the petitioner, and failed to place the child in the mother’s custody.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
It was within the discretion of the Family Court to return the child to the child’s father and stepmother, under the supervision of the petitioner Administration for Children’s Services (see Family Ct Act § 1054 [a]; see also Matter of Star Leslie W., 63 NY2d 136, 147 [1984]; Matter of Tevina W., 237 AD2d 452 [1997]; Matter of Commissioner of Social Servs. of the City of N.Y. [Trudy I.] v Leona W., 192 AD2d 602, 603 [1993]). The Family Court’s determination is entitled to great deference, since it had the advantage of viewing the witnesses and assessing their character and credibility (see Matter of Sal D., 307 AD2d 261 [2003]; Matter of Walton v Walton, 306 AD2d 491, 492 [2003]; Matter of Marcel A., 254 AD2d 416 [1998]). We perceive no basis to disturb that exercise of discretion here. Ritter, J.P., Goldstein, Crane and Spolzino, JJ., concur.